Exhibit 99.1 Highlights for the three months ended December 31, 2012, included: · Gross customer additions through marketing of 341,000, up 10% compared to 310,000 in the third quarter of fiscal 2012. The 341,000 customers is a continuation of consistently high level of customer additions seen over the past two years. · Consumer customer additions were 150,000, up 34% from fiscal 2012. Commercial additions of 191,000 were down 4% from the record 198,000 added a year earlier. · National Home Services installed base up 44% year over year to 222,000 with gross margin up 32% to $9.5 million. Including NHS customers, Just Energy exited the year at 4,346,000 customers, up 11% from a year earlier. · TGF ethanol plant margin down sharply to $2.2 million for the quarter from $6.5 million in fiscal 2012. · Overall gross margin of $142.5 million, down 3% year over year. · Adjusted EBITDA of $72.5 million, down 18% year over year, reflecting earnings before marketing expenditures to add new gross margin. · Future embedded gross margin of $2.2 billion ($15.19 per share), up 12% year over year from $1.9 billion ($13.56 per share). · Payout ratio on Adjusted EBITDA was 62% for the quarter, compared to 50% for the three months ended December 31, 2011.For the trailing 12-months, the payout ratio was 65% compared to 60% a year earlier. · Payout ratio on trailing 12-months Base Funds from Operations were 172% up from 96% a year earlier as cash from operations was used to fund growth expenditures which have rapid payback periods. · Year to date gross margin growth of 9% lags behind published annual guidance of 10% to 12%, and year to date Adjusted EBITDA down 6%,well below the published annual guidance of 8% to 10%. 1 Message from the Chief Executive Officer Fellow Shareholders, Just Energy’s third quarter financial results showed continued strong growth in the Company’s core business as reflected in both number of customers and the future embedded margin those customers will generate. Both measures were up double digits from a year earlier. Challenging commodity price environment combined with poor markets for the non-core ethanol business resulted in weaker than expected margin and EBITDA from the Company. Three months ended December 31, ($ millions except per share) F2013 Per share F2012 Per share Sales $ Gross margin General and administrative Financing costs Adjusted EBITDA Funds from Operations Profit (loss) for the period ) ) Dividends/distributions Payout ratio – Base EBITDA 83
